OPINION OF THE COURT
HERBERT M. KLEIN, Circuit Judge.
THIS CAUSE came before the Court on February 15, 1986 pursuant to notice on Plaintiffs Motion to Compel Answers to Interrogatories. Having reviewed the file, having heard argument of counsel and being adequately advised in the premises, the Court finds that the Defendant-taxpayer’s objections to interrogatories are untimely. “The passing of the forty-five day period without any objection being made to the *60questions set forth in the interrogatories clearly must be considered as a waiver by the defendants of any objections they might have had. . . . The PlaintifF[‘]s patience in agreeing to wait for answers beyond the forty-five day period cannot be considered as a stay or an extension of time for filing objections.” [Citations omitted] Davis v. Romney, 53 F.R.D. 247, 248 (E.D. Pa. 1971). Accordingly, it is hereby
ORDERED AND ADJUDGED that
1. Plaintiffs motion to compel answers to interrogatories is granted; and
2. Within thirty (30) days of the signing of this Order, the Defendant-taxpayer shall provide answers complying with Fla. R. Civ. P. 1.340 to interrogatories 1, 4, 5, 6, 7, 10, 11, 12, 13, 14, 14a, 14c, 14d, 15, 15a, 15b, 18 and 20.
DONE AND ORDERED in Chambers at Miami, Dade County, Florida, this 28th day of February, 1986.